187 F.2d 145
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.C. Dudley WILSON'S ESTATE, Deceased, the Trenton Banking Company, Executor, Respondent.
No. 10351.
United States Court of Appeals Third Circuit.
Argued February 20, 1951.
Decided February 26, 1951.

Petition for Review of the Decision of the Tax Court of the United States.
Edward J. P. Zimmerman, Washington, D. C. (Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott, Sp. Assts. to the Atty. Gen., on the brief), for petitioner.
James O. Wynn, New York City (W. Arthur Campbell, George G. Blattmachr, G. Harold Blattmachr, New York City, on the brief), for respondent.
Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
The sole question presented by this case is whether two trusts created by the decedent in 1937 for the benefit of his children were subject to estate tax upon his death in 1945 because he retained the power to terminate the trusts. For the reasons stated in the opinion filed by Judge Murdock for the Tax Court in banc, 13 T.C. 869, we are satisfied that the trusts were not subject to the decedent's power to terminate them. The Tax Court, therefore, rightly held that they were not subject to the estate tax.


2
The decision of the Tax Court will be affirmed.